

 
 

--------------------------------------------------------------------------------

 

TWELFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT


This Twelfth Amendment to Loan and Security Agreement (this “Amendment”) is made
and entered into as of January 31, 2013 (“Effective Date”), by and between THE
F&M BANK & TRUST COMPANY (“Lender”), acting as a lender on its own behalf, as
Agent under the Loan Agreement (as defined below), and as collateral agent on
behalf of CARGILL, INCORPORATED, a Delaware corporation (“Cargill”) as a Hedge
Provider, and TENGASCO, INC., a Delaware corporation (“Borrower”), TENNESSEE
LAND & MINERAL CORPORATION (“TLMC”), TENGASCO PIPELINE CORPORATION (“TPC”) and
MANUFACTURED METHANE CORPORATION (“MMC”) (each of TLMC, TPC, and MMC are a
“Guarantor” and collectively “Guarantors”) (collectively referred to herein as
the “Parties”).


RECITALS


A.           Borrower and Lender’s predecessor-in-interest, Citibank, N.A., a
national banking association formerly known as Citibank Texas, N.A., as Agent
and as a Bank (“Citibank”), (which was succeeded by Sovereign Bank (“Sovereign”)
and Lender) previously entered into that certain Loan and Security Agreement
dated effective June 29, 2006, (as assigned, assumed, amended, supplemented, or
restated to the date hereof, the “Loan Agreement”); whereby the Banks party to
the Credit Agreement agreed to extend a Line of Credit to Borrower equal to the
Commitment Amount, pursuant to the terms and conditions set forth in the Loan
Agreement (the “Loan”);


B.           To evidence the Loan, Borrower executed and delivered to Citibank
that certain Promissory Note dated June 29, 2006 (as amended and replaced the
“Note”), payable to the order of Citibank in the original principal sum of Fifty
Million and No/100 Dollars ($50,000,000), bearing interest and being payable as
therein provided, and such Note has been (i) assigned to Sovereign by that
certain Assignment of Note and Liens, dated as of December 17, 2007, by and
between Citibank (as assignor) and Sovereign (as assignee) and (ii) further
assigned to Lender by that certain Assignment of Note and Liens dated as of July
30, 2010, by and between Sovereign (as assignor) and Lender (as assignee); and


C.           The Parties now desire to further amend the Loan Agreement to
modify various other provisions of the Loan Agreement, as herein set forth.


NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 
 

--------------------------------------------------------------------------------

 

ARTICLE I
CAPITALIZED TERMS; DEFINITIONS


Section 1.01                      Definitions.  Capitalized terms used in this
Amendment, to the extent not otherwise defined herein, shall have the same
definitions assigned to such terms in the Loan Agreement, as amended hereby. To
the extent applicable, the term “Lender” as used in this Amendment shall also
refer to Lender in its capacity as Agent and as a Bank under the Loan Agreement.


ARTICLE II
AMENDMENTS TO THE LOAN AGREEMENT


Section 2.01                      Section 1.10 of the Loan Agreement (Change of
Control). As of the Effective Date, and subject to the conditions precedent
required by the provisions of Article III of this Amendment, Section 1.10 of the
Loan Agreement is deleted in its entirety and replaced with the following:


“1.10.   “Change of Control” shall mean, as of the Twelfth Amendment Effective
Date, at any time the occurrence of any of the following events: (a) any
“person” or “group” (as such terms are used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934), is or becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person shall be deemed to have “beneficial ownership” of all
securities that such person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 50.1% or more of the then outstanding voting stock of the
Borrower; or (b) the replacement of a majority of the Board of Directors of the
Borrower over a two-year period from the directors who constituted the Board of
Directors at the beginning of such period, and such replacement shall not have
been approved by a vote of at least a majority of the Board of Directors of the
Borrower then still in office who either were members of such Board of Directors
at the beginning of such period or whose election as a member of such Board of
Directors was previously so approved.”


Section 2.02                      Section 1.45.3 of the Loan Agreement (Twelfth
Amendment Effective Date). As of the Effective Date, and subject to the
conditions precedent required by the provisions of Article III of this
Amendment, Section 1.45.3 is added to the Loan Agreement to read as follows:


“1.45.3   Twelfth Amendment Effective Date shall mean the effective date of that
certain Twelfth Amendment to Loan and Security Agreement amending the
Agreement.”

 
 

--------------------------------------------------------------------------------

 

ARTICLE III
CONDITIONS PRECEDENT


Section 3.01                      Conditions Precedent. When all of the
following conditions precedent have been fulfilled to the satisfaction of
Lender, this Amendment shall become effective:


(a)           The representations and warranties contained herein and in each of
the other Loan Documents shall be true and correct as of the date hereof as if
made on the date hereof;


(b)           No Default or Event of Default shall have occurred and be
continuing;


(c)           Borrower and each Guarantor shall have executed and delivered this
Amendment and such other documents and agreements as Lender may reasonably
request;


(d)           All corporate proceedings taken in connection with the
transactions contemplated by this Amendment and all documents, instruments, and
other legal matters incident thereto shall be satisfactory to Lender and its
legal counsel in their sole discretion;


(e)           Lender shall have received such other documents, instruments, or
agreements as Lender shall reasonably request in connection with the execution
of this Amendment; and


(f)           Borrower shall pay the legal fees and expenses of Lender’s counsel
in connection with the preparation, negotiation, and execution of this
Amendment.


ARTICLE IV
RATIFICATIONS, REPRESENTATIONS, AND WARRANTIES


Section 4.01                      Ratifications by Borrower. The terms and
provisions set forth in this Amendment shall modify and supersede all
inconsistent terms and provisions set forth in the Loan Agreement and, except as
expressly modified and superceded by this Amendment, the terms and provisions of
the Loan Agreement are ratified and confirmed and shall continue in full force
and effect. The Loan Agreement as amended by this Amendment shall continue to be
legal, valid, binding, and enforceable in accordance with its terms. Borrower
acknowledges and agrees that there are no claims or offsets against, or defenses
or counterclaims to, the terms and provisions of the Loan Agreement or any Note
or the indebtedness, obligations, and liabilities of Borrower to Lender or the
liens and security interests securing such indebtedness (including without
limitation any defenses or offsets resulting from or arising out of breach of
contract or duty, the amounts of interest charged, collected or received
heretofore on any Note or other indebtedness, or breach of any commitments or
promises of any type).


Section 4.02                      Renewal and Extension of Security Interests
and Liens.  Each of Borrower and Guarantors hereby renews, affirms, and ratifies
all security interests and liens created and granted by it to secure the
indebtedness, obligations and liabilities of Borrower and Guarantors to Lender.
Each of Borrower and Guarantors agrees that this Amendment shall in no manner
affect or impair the liens and security interests securing such indebtedness,
obligations, and liabilities, and that such liens and security interests shall
not in any manner be waived, the purposes of this Amendment begin to modify the
Loan Agreement as herein provided, and to carry forward all liens and security
interests securing the indebtedness, obligations and liabilities of Borrower and
Guarantors to Lender, which security interests and liens are acknowledged by
Borrower and Guarantors to be valid and subsisting. Further, Borrower and
Guarantors hereby covenant and agree that Lender may, without the signature of
Borrower, file UCC Financing Statements in any jurisdiction to perfect any
security interest now or hereafter granted to Lender.


Section 4.03                      Representations and Warranties. Borrower
represents and warrants to Lender as follows: (i) the execution, delivery, and
performance of this Amendment and any and all documents, agreements, and
instruments executed and/or delivered in connection herewith have been
authorized by all requisite corporate action on the part of Borrower and will
not violate the Articles of Incorporation or bylaws of Borrower or any agreement
to which Borrower is a party; (ii) the representations and warranties contained
in the Loan Agreement as amended hereby and in each of such other documents,
agreements, and instruments are true and correct on and as of the date hereof as
though made on and as of the date hereof; (iii) except as disclosed to Lender,
no default or Event of Default under the Loan Agreement has occurred and is
continuing, and (iv) except as disclosed to Lender, Borrower is in full
compliance with all covenants and agreements contained in the Loan Agreement, as
amended hereby.


ARTICLE V
MISCELLANEOUS


Section 5.01                      Survival of Representations and Warranties.
All representations and warranties made in the Loan Agreement or any other
documents, agreements, or instruments executed in connection therewith, shall
survive the execution and delivery of this Amendment, and no investigation by
Lender or any closing shall affect such representations and warranties or the
right of Lender to rely thereon.


Section 5.02                      Reference to Loan Agreement. Each of the Loan
Documents and the Loan Agreement and any and all other agreements, documents, or
instruments now or hereafter executed and delivered pursuant to the terms hereof
or pursuant to the terms of the Loan Agreement as amended hereby, are hereby
amended so that any reference in such documents, agreements, and instruments to
the Loan Agreement shall mean a reference to the Loan Agreement as amended
hereby.


Section 5.03                      Severability. Any provision of this Amendment
held by a court of competent jurisdiction to be invalid or unenforceable shall
not impair or invalidate the remainder of this Amendment and the effect thereof
shall be confined to the provision so held to be invalid or unenforceable.


Section 5.04                      APPLICABLE LAW. THIS AMENDMENT SHALL BE DEEMED
TO HAVE BEEN MADE AND TO BE PERFORM ABLE IN AND SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.


Section 5.05                      Successors and Assigns. This Amendment is
binding upon and shall inure to the benefit of the Parties and their respective
successors, assigns, heirs, executors, and legal representatives, except that
none of the Parties other than Lender may assign or transfer any of its rights
or obligations hereunder without the prior written consent of Lender.


Section 5.06                      Counterparts.  This Amendment may be executed
in one or more counterparts, each of which when so executed shall be deemed to
be an original, but all of which, when taken together, shall constitute one and
the same instrument.


Section 5.07                      Effect of Waiver. No consent or waiver,
express or implied, by Lender to or for any breach of or deviation from any
covenant, condition, or duty by Borrower, shall be deemed a consent to or waiver
of any other breach of the same or any other covenant, condition, or duty.


Section 5.08                      Headings. The headings, captions, and
arrangements used in this Amendment are for convenience only and shall not
affect the interpretation of this Amendment.


Section 5.09                      Conflicting Provisions. If any provision of
the Loan Agreement as amended hereby conflicts with any provision of any other
Loan Document, the provision in the Loan Agreement shall control.


Section 5.10                      RELEASE. FOR AND IN CONSIDERATION OF THIS
AMENDMENT AND OTHER GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY
OF WHICH ARE HEREBY ACKNOWLEDGED, BORROWER HEREBY VOLUNTARILY AND KNOWINGLY
RELEASES AND FOREVER DISCHARGES LENDER, ITS AGENTS, EMPLOYEES, SUCCESSORS, AND
ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES,
COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AMENDMENT IS EXECUTED, WHICH BORROWER MAY NOW OR HEREAFTER HAVE AGAINST LENDER,
ITS AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF
WHETHER ANY SUCH CLAIMS ARISE OUT OF (I) CONTRACT, TORT, VIOLATION OF LAW OR
REGULATIONS, OR OTHERWISE, (II) ANY LOAN, (III) ANY CONTRACTING FOR, CHARGING,
TAKING, RESERVING, COLLECTING, OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST
LAWFUL RATE APPLICABLE, (IV) THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THIS
AMENDMENT, THE LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR (V) THE
NEGOTIATION, EXECUTION, OR DELIVERY OF THIS AMENDMENT, THE LOAN AGREEMENT, OR
ANY OTHER LOAN DOCUMENTS.


Section 5.11                      ENTIRE AGREEMENT. THIS AMENDMENT, THE LOAN
AGREEMENT AS AMENDED HEREBY, AND ALL OTHER LOAN DOCUMENTS EXECUTED AND DELIVERED
IN CONNECTION WITH AND PURSUANT TO THIS AMENDMENT AND THE LOAN AGREEMENT,
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


Section 5.12                      Legal Fees and Expenses. Notwithstanding
anything contained in the Loan Agreement, as amended, to the contrary, Borrower
shall pay all costs, fees, and expenses (including legal fees and expenses)
incurred by Lender arising out of or in connection with (i) the Loan Agreement,
this Amendment, and the Loan, (ii) the negotiation, preparation, execution,
delivery, and enforcement of the Loan Agreement, as amended, and (iii) the
collection of the Loan. Borrower hereby authorizes Lender to deduct from
Borrower’s accounts maintained with Lender, the amount of any costs, fees, and
expenses owed by Borrower when due.


[Signatures on following pages.]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower and Lender have caused this Amendment to be
executed as on the day and date first above written.




LENDER:


The F&M Bank & Trust Company, in
its capacity as Agent, as a Bank, and as
Collateral Agent




By: S/ Christina Kitchens
           Christina Kitchens,
Senior Vice President




BORROWER:


Tengasco, Inc., a Delaware corporation




By:    S/Jeffrey R. Bailey
Jeffrey R. Bailey
Chief Executive Officer



 
 

--------------------------------------------------------------------------------

 

Acknowledged and Accepted this 31st day
of January, 2013, by the following Loan Parties:


Tennessee Land & Mineral Corporation,
a Tennessee corporation


By:  S/Jeffrey R. Bailey
Jeffrey R. Bailey
President


Tengasco Pipeline Corporation,
a Tennessee corporation


By:  :  S/Jeffrey R. Bailey
Jeffrey R. Bailey
President


Manufactured Methane Corporation,
a Tennessee corporation


By:  :  S/Jeffrey R. Bailey
Jeffrey R. Bailey
Vice-President



 
 

--------------------------------------------------------------------------------

 
